On Return to Remand

PATTERSON, Judge.
On October 22, 1993, we remanded tMs cause to the trial court with instructions that that court order the state to file responsive pleadings and to hold an evidentiary hearing on the merits of John C. Williams’s petition for a writ of habeas corpus. 640 So.2d 42. The trial court has filed an order dated October 30, 1993, which we will consider as a return to our remand. The order shows that on motion of the state, the disciplinary proceedings of September 8,1992, which are the subject of the instant habeas corpus petition and as a result of which Williams was found guilty of violating prison regulations and certain punishment was imposed, were declared void by the trial court, with leave to the state to reinstate the proceedings at a later time. *44The action of the trial court renders this appeal moot. It is due to be dismissed.
DISMISSED.
All Judges concur.